DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 29, 2022 has been entered.
Applicants' arguments, filed July 5, 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/973,622, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, Application No. 13/973,622 fails to provide support for the added limitation “wherein the tablet does not contain an enteric coating”. Applicants point to the original claims of the instant Application, but provide no support in the parent application. Since the amended claims do not appear to have support in Application No. 13/973,622, the instant claims have priority date of September 10, 2019.  



Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ma (U.S. 2014/0056973). 
Ma teaches a method for treating a disease, such as psoriasis [0099], by orally administering a compression coated dosage (Example 12) form comprising the methyl hydrogen fumarate (MHF) prodrug N,N-diethylcarbamoyl)methyl methyl (2E)but-2-ene-1,4-dioate in the core [0170]. The core is compression coated with a coating comprising hydroxypropylmethylcellulose (hypromellose or HPMC) such as hypromellose 2208 (100,000 mPa∙s viscosity) (Examples, e.g.[0155][0171]). The dosage form releases less than 20% of the prodrug in the first two hours (see Figures 6-8,11-12, particularly Fig 8 which corresponds to example 12). The coating is free of ionizable polymers having carboxylic acid moieties [0075][0083]. Ma teaches a dose of 1-50mg/kg or 20mg-2g per day based on body weight, condition, severity and judgment of the prescribing physician [0101]. 
One of ordinary skill in the art following the teachings of Ma would have found it prima facie obvious to administer the disclosed dosage forms for the treatment of psoriasis given that psoriasis is one of the diseases the dosage forms are taught to treat. MPEP 2143(I)(A). Where the dosages instantly recited fall within the range taught by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I). 

Claims 1-7 and 9-11 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Gangakhedkar (U.S. 2012/0095003) in view of Nilsson (WO 2010/079221). 
Gangakhedkar teaches using prodrugs of methyl hydrogen fumarate (MHF) meeting the requirements of Formula I, including (N,N-diethylcarbamoyl)methyl methyl (2E)but-2-ene-1,4-dioate [0105]. The compounds of formula I are provided as oral sustained release dosage forms to deliver the prodrug to the lower GI tract [0331]. These types of dosage forms are well known in the prior art and include erosion-controlled release [0331]. The prior art explicitly discussed in Gangakhedkar is the enteric coated of Fumaderm® formulation, which is administered TID to provide 1-2g/day in the treatment of psoriasis [0008]. MHF prodrugs of Formula I may be administered at 1 to 50mg/kg or from about 1 mg to about 5 g per day [0336]. 
Gangakhedkar does not teach the type of polymer used for the enteric coating, though it does teach such coating technology is well known in the art. 
Nilsson teaches formulating MHF prodrugs in an erosion matrix to provide controlled release (p.1). Nilsson teaches that Fumaderm® represents 66% of all prescriptions for systemic therapy of psoriasis in Germany, but some patients discontinue therapy due to side effects (pp. 1-2). Nilsson teaches embodiments with better tolerability (i.e. less side effects) than Fumaderm® based on better release control (p.3). Almost no MHF prodrug is released in the first two hours, but the prodrug is released quickly thereafter (e.g. pp.5-6 and Figure 1). The release controlling polymer may be hydroxypropyl methylcellulose (HPMC) (p.15, 23). Patients may be those having moderate to severe forms of psoriasis, including chronic plaque type (p.8). In clinical trials, the study was run for 16 weeks or longer (p.8) Nilsson teaches a dosage form comprising a core with at least a portion of the MHF prodrug and a compressed coating surrounding the core and comprising cellulose such as ethylcellulose or hydroxypropylcellulose (pp.21-22). Film coatings as well as enteric coatings are optional (p.19). Such a pH-controlled release can be obtained by providing a composition that releases the fumaric acid by a pH-dependent osmotic mechanism, or by employment of suitable enzymes (p.23). Wax, corn oil can provide sustained release based on the degradation due to lipases in the intestines (p.21). Administration may occur one, twice or three times daily and dosages can range from 200mg to 2000mg, particularly 400-600mg, daily (p.18). 
It would have been prima facie obvious to one having ordinary skill in the art making the composition of Gangakhedkar to mimic the controlled release of Nilsson in order to reduce the side effects associated with poorly controlled delivery of MHF as taught to occur with Fumaderm®. In doing so, one of skill in the art would have been motivated to choose a core containing at least a portion of the MHF prodrug and a compressed coating surrounding the core wherein the coating contains HPMC along with other release controlling agents such as wax (a lipid). It would have been obvious to administer the dosage at 400-600mg daily given in one or two doses. MPEP 2144.05. 

Obviousness Remarks
Applicants argue that Ma is not prior art for the reasons provided in the priority section above. 
Examiner disagrees for the reasons provided in the priority section above. 

Applicants argue that Examiner has not addressed the limitation that the HPMC have a viscosity of at least 100mPa∙s, so the rejection should be withdrawn. 
Examiner disagrees. Nilsson teaches that there are many commercially available grades of rate controlling polymers and specifically includes HPC-H by Klucel® having a viscosity of 1500-3000 mPa∙s. As such, a skilled artisan following the teachings of Nilsson would be motivated to use an HPMC polymer having a viscosity above 100 mPa∙s. 

Applicants argue there is lacking motivation to combine the references because the problem of degrading prodrug when formulated with ionizable polymers having free carboxyl groups was identified by Applicants. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as set forth above, a skilled artisan would be motivated to combine the reference in order to more precisely deliver the active agent in order to  reduce side effects.

Applicants argue there is no reasonable expectation of success in combining the cited prior art references. 
Examiner disagrees. Given that Nilsson teaches an erosion matrix which results in improved tolerability (i.e. less side effects) than Fumaderm® based on better release control (p.3), a skilled artisan incorporating the erosion matrix into the composition of Gangakhedkar would have has a reasonable expectation of formulating a composition having improved release of the MHF prodrug. 

Applicants argue that MHF and prodrugs thereof are instable when exposed to light, which can lead to gastrointestinal (GI) irritation. The solution taught in in the prior art, including Nilsson, has been to add an enteric coating. With respect to Nilsson, only the composition of Example 1 exhibits no more than 20% prodrug release over a period of 2 hours (see Figure 1). This composition has an enteric coating (page 24). Applicants argue that because the prior art solution to dissolution in the stomach is to add an enteric coating, one of skill in the art would not have been motivated to administer MHF or a prodrug thereof as instantly claimed. 
Examiner disagrees. While an enteric coating may be the preferred embodiment in order to avoid possible undesired side-effects, Nilsson teaches other suitable coating forms. MPEP 2123. For example, enzymes, wax and corn oil are all taught as providing controlled release of the MHF prodrug from the dosage form. Thus, Applicants argument is unpersuasive. 
 

Applicants argue that they have demonstrated an unexpected result. Specifically, Applicants allege improvement in treating psoriasis at instant example 31. Applicants representative states that “Patients were administered the tablets of Example 30 (which meet the limitations of the amended claims) – either 400 mg once a day (QD), 400 mg twice a day (BID), 600 mg twice a day (BID) or placebo. After 24 weeks of treatment…at least a 75% reduction in baseline PASI score…was achieved by 44.3%, 47.2%... 39.7%... compared to 20% of patients in the placebo group”. Applicants thus submit that they have overcome the prima facie case of obviousness and the rejection should be withdrawn. 
Examiner disagrees. The standard for demonstrating unexpectedness is to compare the instantly claimed subject matter to that of the closest prior art. Here, Applicants merely compare to placebo. Thus, Applicants have not met the burden placed upon them by MPEP 716.02(e). Applicants must show not only that the tested dosage falls within the scope of the instant claims, but also that it is representative of the entire scope of the claims. MPEP 716.02(d). Here, the test of a single formulation does not appear to be commensurate in scope with the instant claims. Since Applicants have not met the burden placed upon them for demonstrating unexpected results that are commensurate in scope with the claims, their argument is unpersuasive. 

Applicants submit that two tablets in accordance with claim 1 are disclosed in Example 30 (paragraph [0308] of the instant specification). The total weight of the tablets was about 400mg including 100mg active agent and 600mg including 200mg active agent, respectively.  Applicants have submitted “PPC clinical trials study protocol giving a consistent description of extended release tablets of 100 and 200 mg dose strength were orally administered as 400 mg or 600 mg tablets. 
Examiner disagrees that Applicants have made a showing of unexpected results. Currently, Ma is considered the closest prior art and MPEP 716.02(e) states “an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness”. Furthermore, even assuming arguendo that Applicants are able to demonstrate unexpectedness, the data is not commensurate in scope with the present claims as required by MPEP 716.02(d). For at least these reasons, Applicants argument is unpersuasive and the obviousness rejection is maintained. 


Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18,19, and 22 of U.S. 8,785,443, claim 18 of U.S. Patent No. 9,416,096; claim 10 of U.S.P. 9,682,057; claims 13 of U.S.P. 9,795,581; and claim 10 of U.S.P. 9,895,336; claim 23 of U.S.P. 9,999,672; claims 1-18 of 10,716,760; claims 1-12 of 10,940,117; and claims 1-12 of 10,945,984; each taken in view of Ma (U.S. 2014/0056973). It would have been prima facie obvious to formulate the patented oral dosage forms of N,N-diethylcarbamoyl)methyl methyl (2E)but-2-ene-1,4-dioate with a coating as taught by Ma (see examples, e.g. Examples 12, 16, table 12). 

Claims 1-7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 9-13, 20-29, and 31-34 of U.S. Patent Application No. 13/973,622. One of ordinary skill in the art following the claims of the copending application would have found it prima facie obvious to choose psoriasis as the disease to be treated (claim 28 of copending application) by administration of the claimed tablet (claim 1 of copending application and claims depending therefrom). 

Non-statutory Double Patenting Remarks
Applicants argue that Ma is not prior art for the reasons provided in the priority section above. 
Examiner disagrees for the reasons provided in the priority section above. 
Applicants request the provisional double patenting rejection be held in abeyance until such time that otherwise allowable subject matter is identified. Since no otherwise allowable subject matter has been identified, the rejection is maintained.  


Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612